COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH


                              NO. 2-08-360-CV


IN RE JARVIS MCKINNEY

                                   ------------

                           ORIGINAL PROCEEDING

                                   ------------

                        MEMORANDUM OPINION 1

                                   ------------

     This is an original proceeding in which relator Jarvis McKinney—a pro se

inmate incarcerated in the Institutional Division of the Texas Department of

Criminal Justice (“the Department”)—challenges the trial court’s orders

requiring the Department to withdraw funds from his inmate trust account to

pay court costs that he was ordered to pay as a result of his convictions.

According to McKinney, the trial court violated his due process rights by

rendering the order in accordance with Texas Government Code section

501.014(e) without giving him prior notice and an opportunity to be heard.


     1
         … See Tex. R. App. P. 47.4.
      We have already determined that orders entered pursuant to section

501.014 of the government code, such as those orders entered in this case, are

final and appealable and that, therefore, mandamus is not available. See In re

Pannell, No. 02-08-00301-CV, slip op. at 10–11 (Tex. App.—Fort Worth Feb.

25, 2009, orig. proceeding). Thus, we conclude and hold that McKinney had

an adequate legal remedy and is therefore not entitled to mandamus relief.

Accordingly, relator’s petition for writ of mandamus is denied.

                                          PER CURIAM

PANEL: DAUPHINOT, LIVINGSTON, and MCCOY, JJ.

DELIVERED: February 25, 2009




                                      2